DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed June 15, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments appear to be on the following grounds:
Applicant maintains and reemphasizes in this set of arguments, the previous arguments filed April 22, 2021 whereby the following are made:
As to Claim 1, the primary prior art reference, Blackmore (EP 2,832,475), describes detecting, from an overhead view the shape of a solidified portion of a build material level without regard to height (a “two-dimensional map”) but there is no disclosure about relative vertical heights of solidified and unsolidified portions or a level of vertical contraction. The secondary reference, Kerekes (US 2002/0104973), describes an entirely different approach to additive manufacture and does not selectively solidify portions of a layer of build material leaving other portions unsolidified, but rather describes a “selective deposition modeling apparatus”, in which a “a layer of a three-dimensional object…is being built by selectively dispensing a build material (Kerekes, abstract). There is no “unsolidified” portion in Kerekes such that all the build material solidifies after it is deposited and cools in the build environment. The Examiner in the recent Advisory Action notes that Kerekes monitors surface height as material is deposited to form a layer of an object so as to dispense enough material to achieve the proper surface height for that layer. However, this is building a layer up, not determining contraction or considering relative heights between solidified and unsolidified portions. From paragraph [0045], Kerekes, monitors surface height to determine “where additional build material is needed” to planarize the current layer. Therefore, there is nothing in Kerekes about the relative vertical heights of solidified and unsolidified portions or a level of vertical contraction of the solidified portion.
Applicant then goes on to arguing as to the combining of Blackmore with Kerekes and states that it is necessary to understand what each reference actually describes and that this is a proper analysis and not “attacking references individually.” Applicant states that this combination does not actually include all the features of Claim 1 and would not have been at all obvious to one of skill in the art because of the entirely different operation of the two systems. 
First, neither reference, nor any combination of the two, teaches or suggests determining the "relative vertical heights of solidified and unsolidified portions of a layer of build material above the floor" or, from these relative heights, "determine[ing] a level of vertical contraction of the solidified portion of a layer of build material." (Claim 1).
Second, the Action fails to address how the teachings of the references would have been combined, glossing over the differences between the references. Specifically, Blackmore describes "an electron beam (110) [the scattering of which is used] for determining the [lateral 2D] shape of the selectively melted solid layer (320) once it has solidified." (Blackmore, abstract). In contrast, Kerekes uses optically scattered light to determine where to add more material.
Examiner does not explain how these disparate systems are to be combined and why.
The following are Applicant’s current filed arguments, which are reiterated from the April 22, 2021 filing as to Claim 6, 7 16-17, 19-20:
As to Claim 6, Applicant argues that the primary reference, Blackmore, used in the rejections, while describing an electron beam that is scattered differently by solidified and unsolidified build material, this is used generate a two-dimensional system map and this is not measuring height nor does it teach or suggest multiple sensor units spaced apart the layer of build material to obtain the height measurements. 
As to Claim 7, Applicant states that after review of the portions of Kritchman, there appears to be no mention of a lookup table of any kind let alone one specifying modification to the one or multiple operating parameters based on the determined level of vertical contraction of the layer of build material.
As to Claim 9, Applicant argues that the Blackmore reference used in the rejection does not mention nor describe a level of contraction of build material let alone a controller that would determine that level. 
As to Claims 16-17, Applicant argues that it is unreasonable to cite Blackmore with its detectors of electron backscattering as being the same as an optical sensor or an optical pickup.
As to Claims 19 and 20, Applicant argues that Blackmore with its use of backscattering detection is not remotely a teaching or suggestion of the limitation of taking multiple height measurements along a line that crosses both the solidified and unsolidified portions of the layer of build material.
Applicant argues as to Claims 2-4, 8 and 15 for the same reasons given above in favor of the patentability of the corresponding independent claim. 

These arguments are not persuasive for the following reasons:
	Applicant to argue in a piecemeal manner the different limitations between the Blackmore and Kerekes in order to indicate lack of applicability and combinability of prior art features meeting the limitations of the independent Claim 1 but does not consider the following:
	Blackmore clearly discloses a height sensor measuring the level of vertical contraction of the solidified portion of a layer of build material: Fig. 3 paragraph [0053] – the difference in geometry may be due at least in part to thermal distortion, an example of which results from shrinkage of selectively melted powder – 500 when it cools and solidifies to form the solid layer 320. This shrinkage needs to be accounted for when determining the parameters of the selective melting step (such as path and/or shape of a melting beam). Shrinkage and contraction are related – see WikiDiff Shrinkage vs Contraction – What’s the difference? https://wikidiff.com/shrinkage/contraction, where contraction is reversible and shrinkage is not. Thus Examiner maintains that the primary reference Blackmore meets this limitation/feature of Claim 1.
	Kerekes, the secondary prior art reference, dispenses unsolidified portions of build material (paragraph [0038] flowable which is inherently unsolidified) to form a layer of unsolidified material which is selectively dispensed and monitored (Fig. 3 paragraph [0045]  the build material is selectively dispensed to form a portion of a layer having a surface indicated at numeral) – it must be unsolidified to be dispensed – …the surface of the portion of the layer is monitored to produce at least one height data signal). This is when the relative heights are monitored not when the entire build material is solidified upon cooling (paragraph [0038]) as Applicant seems to imply.
As to combinability, Examiner notes that Blackmore discloses a process of selective deposition modeling as shown in the cited paragraphs, which is in the title of the secondary reference, Kerekes, (paragraphs [0002] – [0003] a further layer of powder is then deposited, and the electron beam is used to selectively melt the further powder layer, which then solidifies to form another metallic layer of the desired shape onto the previous metallic layer; the process can operate directly from a 3D CAD model of the geometry to be manufactured. See also claim 12). Therefore, Examiner maintains that these two references are in the same field of endeavor, clearly related and would be so considered by those with ordinary skill in the art, and, therefore, Applicant’s maintaining that these are “disparate systems” is definitely a spurious argument. 
Moreover, Examiner respectfully wishes to point out that: “The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01 for more information on the plain meaning of claim language.” MPEP § 2103 (C).
Regarding the arguments pertaining to Claims 5-7 and 9, Examiner maintains that in response to the argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The following is a repetition of the rebuttals to the Applicant arguments from April 22, 2021 as to Claim 6, 7 16-17, 19-20:
In the case of Claims 16-17, Examiner maintains that measuring the intensity of laser backscatter is inherently a form of optical sensing. See RP Photonics Encyclopedia https://www.rp-photonics.com/optical_intensity.html#:~:text=In%20optical%20physics%2C%20the%20intensity,commonly)%20W%2Fcm2 “In optical physics, the intensity I, e.g. of a laser beam at some location, is generally understood to the optical power per unit area, which is transmitted through an imagined surface perpendicular to the propagation direction. The units of the optical intensity (or light intensity) are W/m2 or (more commonly) W/cm2.” Examiner further states that both the limitations of the optical sensor or optical pickup may be construed as an indication of intended use.  The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235.
In regards to the Claim 15 rejection:
As to Applicant's argument that combining the references of Blackmore and Kerekes changes the operation of Blackmore making it incapable of using electron scattering to measure a two-dimensional      of solidified portions to measure height, thereby rendering Blackmore unsatisfactory for its intended purpose, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 9, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackmore (EP 2 832 475) in view of Kerekes (US 2002/0104973).
Regarding Claim 1, Blackmore discloses a 3D printing system (abstract) comprising: a height sensor (Figs. 2, 5 paragraphs [0014] [0030] [0050] geometry of the solid layer; storing data relating the  determined geometry and /or shape/size – where the measurement of layer geometry or size/shape must inherently must include the height as a component of the layer geometry;  backscatter detector – 140)  and  Blackmore further discloses the determination of a level of contraction of the solidified portion of a layer of build material (Fig. 2 paragraph [0051] backscatter detector(s) – 140 in communication with  processor – 600 used to determine the geometry (or shape)); and a controller to: using output from the height sensor (Fig. 3 actual image – 720, solid layer – 320 shape – 700), determine if the determined level of contraction is within an acceptable range (Fig. 3C paragraph [0053] thermal distortion due to shrinkage of selectively melted powder – 500 solid layer – 320); and to modify one or multiple operating parameters of the printing system such that solidified portions of a subsequently processed layer of build material have a level of contraction within an acceptable range (paragraph [0056]). However, while Blackmore teaches that the determined geometry of a solid layer may be compared with the desired geometry of the solid layer (paragraph [0014]), it does not teach a height sensor that specifically measures relative vertical heights of the solidified and unsolidified portions of a build material layer above a floor which receives successive layers of build material as an object is formed. 
In the same field of endeavor, Kerekes teaches a surface scanning system used in selective deposition modeling whereby a surface scanning system actively monitors the height of a layer of a three-dimensional object as it is being formed (abstract). Kerekes further teaches a build module having a floor to receive successive layers of build material as an object is formed (Fig. 7 paragraph [0054] the SDM apparatus – 76 has a build platform – 15 for supporting the three-dimensional object – 20 that can be precisely positioned vertically by any conventional actuation means – 17 within the build environment illustrated generally by the numeral – 13). Kerekes also teaches a height sensor (paragraph [0019] detector having sensors which monitor the surface height condition of the object by collecting the scattered light) that is used to measure relative vertical heights of solidified and unsolidified portions of a layer of build material above the floor (Figs. 3, 5, 6 paragraphs [0045] [0047] object – 20; surface scanning system eliminates measurements of sample points – 28 outside of area – 22; As shown in Figs. 5 and 6, the focused scattered light – 60 emitted from the two different surfaces – 48  and 50 contact the focal plane – 62 at different sensor locations – 78 and 80) where 20 is a solidified region and 22 is an unsolidified region .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blackmore to incorporate the teachings of Kerekes whereby a 3D printing system that forms successive layers that  determine an acceptable range of contraction (shrinkage) of the solidified portions of subsequently solidified layers, as taught by Blackmore, to further consider that the relative heights of the solidified and unsolidified portions of a layer of build material would be measured to determine the level of contraction by the measuring of the relative heights of the solidified and unsolidified portions of the layer material, with a build module that has a floor to receive successive layers of build material as an object is formed such that vertical heights of solidified and unsolidified portions above the floor are measured by the height sensor, as disclosed by Kerekes. One with ordinary skill in the art would consider this because height data signals obtained from a height sensor can be processed to establish feedback data that is then utilized to selectively dispense the build material in desired locations on the layer such as in low areas to achieve a desired thickness, and to avoid dispensing material in locations that may have excess (paragraph [0025]).
Regarding Claim 5, the combination of Blackmore and Kerekes disclose all the limitations of Claim 1 and Kerekes further discloses that the height sensor is disposed on a movable carriage to obtain height measurements from different portions of the layer of build material (Fig. 8 paragraph [0051] the laser – 58 and the detector – 56 are movably mounted on the material dispensing trolley – 21. Also, the surface scanning system – 44 could be mounted on a separate trolley system, if desired).
Regarding Claim 6, the combination of Blackmore and Kerekes disclose all the limitations of Claim 1 and Blackmore further discloses that the height sensor comprises multiple sensor units spaced apart across the layer of build material to obtain height measurements from both a solidified portion and an unsolidified portion of the layer of build material (paragraph [0050] backscatter detector(s) – 140). 
Regarding Claim 7, the combination of Blackmore and Kerekes disclose all the limitations of Claim 1 and Kerekes further discloses the controller comprises a lookup table specifying modification to the one or multiple operating parameters (Fig. 3 paragraph [0045] a predetermined Z height value indicated by numeral – 30, is the desired height for the layer being formed and is a value typically associated with the data descriptive of the layer held by a computer controller – 35; see also claim 6: Z spatial coordinate of each height data signal is compared to a predetermined Z height value, and the feedback data is produced corresponding to the height data signals whose Z spatial coordinate value is less than the predetermined Z height value – note: this is indicative of a lookup table whereby an array has predetermined values that are retrieved from memory).
Regarding Claim 9, the combination of Blackmore and Kerekes disclose all the limitations of Claim 1 and Blackmore further discloses that the controller determines for a first layer of build material if the determined level of contraction is within a first acceptable range (paragraph [0037]) and determines for a second layer of build material if the determined level of contraction is within a second acceptable range (Fig. 2, paragraph [0051]).
Regarding Claim 16, the combination of Blackmore and Kerekes disclose all the limitations of Claim 1 and Blackmore further discloses the height sensor comprises an optical sensor (paragraph [0050] the backscatter from the electron beam is measured as to its intensity which is inherently an optical sensor).
Regarding Claim 17, the combination of Blackmore and Kerekes disclose all the limitations of Claim 16 and Blackmore further discloses the height sensor comprises an optical pickup (paragraph [0050] electromagnetic radiation released as a result of the scanning electron beam impinging on the solid layer).
Regarding Claim 18, the combination of Blackmore and Kerekes disclose all the limitations of Claim 1 and Blackmore further discloses the measurement of a level of vertical contraction of the solidified portion of the layer of build material (Fig. 3C paragraph [0053] thermal distortion due to shrinkage of selectively melted powder – 500 solid layer – 320), and while Blackmore discloses determining the geometry or shape of the immediately previously melted and solidified layers, which would inherently include the dimensions of a 3-dimensional solid layer (paragraph [0051]), Kerekes discloses the specific use of a height sensor (paragraph [0019] detector having sensors which monitor the surface height condition of the object by collecting the scattered light).
Regarding Claim 19, the combination of Blackmore and Kerekes disclose all the limitations of Claim 1 and Blackmore further discloses the height sensor is arranged to take multiple height measurements along a line that crosses both the solidified and unsolidified portions of the layer of build material (paragraph [0009]).
Regarding Claim 20, the combination of Blackmore and Kerekes disclose all the limitations of Claim 1 and Blackmore further discloses the height sensor is arranged to take multiple height measurements along multiple lines that cross the layer of build material (paragraph [0051]).
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blackmore (EP 2 832 475) and Kerekes (US 2002/0104973) as applied to Claim 1 above, and further in view of Lai (US 2005/0225007).
Regarding Claim 2, the combination of Blackmore and Kerekes disclose all the  limitations of Claim 1 and Blackmore further discloses that the 3D printing system further comprises an energy source to apply energy to portions of a layer of build material (Fig. 2 paragraphs [0019] [0031] electron beam – 110), and wherein the controller is to modify the amount of energy received by a portion of build material (paragraph [0074])l such that solidified portions of a subsequently processed layer of build material have a level of contraction within an acceptable range (paragraph [0030]). However, Blackmore is silent as to the presence of a coalescing agent deposited on the portion of build material.
In the same field of endeavor, Lai teaches an apparatus for rapid prototyping whereby a computer and printer integrated technology provides that the object slicing algorithm control software  is integrated into the process control firmware, which controls the deposition of a coalescing agent (binder) on the material at a selected position (paragraph [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Blackmore and Kerekes to incorporate the teaching of Lai whereby the 3D printing system of Claim 1 further includes the deposition of a coalescing agent within the portion of build material receiving the applied energy. One with ordinary skill in the art would be motivated to use a coalescing (binding) agent for selective solidification of the material layers (paragraph [0029])).
Regarding Claims 3 and 4, the combination of Blackmore, Kerekes and Lai disclose all the limitations of Claims 2 and 1 respectively, and Blackmore further teaches that the 3D printing system has the controller control the energy source to either: increase the length of time the energy source emits energy (Blackmore, paragraphs {0028] [0078] -  where the electron beam moves rapidly to generate multiple weld pools simultaneously thus inferring increased time]); or to increase the amount of energy emitted by the energy source (Blackmore, paragraph [0074]), while Lai further teaches using a build material distributor to deposit a coalescing agent on portions of a formed layer of build material (Lai, Fig. 8, abstract, paragraph [0002]) and wherein the controller is used to modify the amount of coalescing agent deposited (Lai, Fig. 4, paragraph [0048] small nozzle holes 32 for spraying) such that solidified portions of a subsequently processed layer of build material have a level of contraction within an acceptable range (Lai, paragraphs [0046] [0068] controls contraction).
3.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blackmore (EP 2 832 475) and Kerekes (US 2002/0104973) as applied to Claim 1 above.
Regarding Claim 8, , the combination of Blackmore and Kerekes disclose all the limitations of Claim 1 however, this combination does not particularly disclose that the controller is to control the 3D printing system such that the acceptable range of contraction of a solidified portion of build material is between about 40% and 60% that of unsolidified build material. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to control the 3D printing system at an acceptable range of contraction of a solidified portion of build material between about 40% and 60% of that of unsolidified material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art .One would have been motivated to maintain the range of contraction of the solidified portion of build material to be between 40% and 60% of the unsolidified material for the purpose of ensuring that future versions of the same layer of solidified material conform more closely to the desired geometry (Blackmore, paragraph [0059]).	
4.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackmore (EP 2,832,475) in view of Kerekes (US 2002/0104973)
Regarding Claim 15, Blackmore discloses a 3D printing system (abstract) comprising: a height sensor to measure the height of portions of a formed layer of build material (Fig. 5, abstract); and a controller to: control the height sensor to obtain a height measurement from an unsolidified portion of a layer of build material and a height measurement from a solidified portion of a layer of build material (paragraph [0030]); to determine using the obtained height measurements a degree of contraction of the solidified portion of layer of build material (paragraph [0032]); to determine whether the determined degree of contraction is within an acceptable range (paragraph [0030]); and to modify operation of the 3D printing system, where it is determined that the degree of contraction is not within the acceptable range (paragraph [0033]), such that subsequent solidified portions have a degree of contraction within the acceptable range (paragraph [0033] – last sentence). Nevertheless, Blackmore does not disclose that a build module has a floor to receive successive layer of build material as an object is formed such that vertical heights of solidified and unsolidified portions above the floor are measured by a height sensor nor does it explicitly mention the degree of contraction of solidified portions and that a height measurement is involved in that determination.
In the same field of endeavor, Kerekes teaches a surface scanning system used in selective deposition modeling whereby a surface scanning system actively monitors the height of a layer of a three-dimensional object as it is being formed (abstract). Kerekes further teaches a build module having a floor to receive successive layers of build material as an object is formed (Fig. 7 paragraph [0054] the SDM apparatus – 76 has a build platform – 15 for supporting the three-dimensional object – 20 that can be precisely positioned vertically by any conventional actuation means – 17 within the build environment illustrated generally by the numeral – 13). Kerekes teaches a height sensor (paragraph [0019] detector having sensors which monitor the surface height condition of the object by collecting the scattered light) that is used to measure relative vertical heights of solidified and unsolidified portions of a layer of build material above the floor (Figs. 3, 5, 6 paragraphs [0045] [0047] object – 20; surface scanning system eliminates measurements of sample points – 28 outside of area – 22;  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Blackmore to incorporate the teachings of Kerekes whereby a 3D printing system forms successive layers with a height sensor using output from the sensor determine an acceptable range of contraction of the solidified portions of subsequently solidified layers, as taught by Blackmore, would further incorporate a build module that has a floor to receive successive layers of build material as an object is formed such that vertical heights of solidified and unsolidified portions above the floor are measured by the height sensor, as taught by Kerekes. One with ordinary skill in the art would consider this because height data signals obtained from a height sensor can be processed to establish feedback data that is then utilized to selectively dispense the build material in desired locations on the layer such as in low areas to achieve a desired thickness, and to avoid dispensing material in locations that may have excess (paragraph [0025]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742